Citation Nr: 1017075	
Decision Date: 05/07/10    Archive Date: 05/19/10	

DOCKET NO.  09-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The Veteran had two months and 22 days of active service 
between May 1971 and July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the VARO 
in San Diego, California, that denied entitlement to service 
connection for a bipolar disorder.  

That rating decision also denied entitlement to service 
connection for claimed residuals of a right knee injury.  The 
Veteran was issued a Statement of the Case with regard to 
right knee disability and a psychiatric disability in 
February 2009.  His Form 9, dated in April 2009, addressed 
only the matter of his claim for service connection for a 
psychiatric disorder.  Accordingly, the Board finds that the 
claim of service connection for a right knee disability is 
not in appellate status.  38 C.F.R. §§ 20. 200, 20.202 
(2009).  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran should further action be required.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for a chronic 
acquired psychiatric disability.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill the 
statutory duty to assist the Veteran in developing facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

A review of the record reveals that the Veteran's DD 214 
reflects that he was given a Separation Program Number of 
264, a number his representative states refers to 
Unsuitability because of character and behavior disorder.  
Unfortunately, the record reflects that in February 2009, the 
RO was informed that searches pertaining to the Veteran at 
Fort Ord in 1971 were unsuccessful in locating any records.  

The available service treatment records reveal the Veteran's 
psychiatric status was recorded as normal at the time of 
preinduction examination in June 1970.  The Veteran was seen 
during service on more than one occasion in May 1971.  He 
noted at the time of one visit on May 18, 1971 that he was 
really nervous.  He was referred to the mental hygiene 
clinic.  Several days later, on May 24, 1971, he complained 
of having headaches.  It was indicated he was referred to the 
mental hygiene clinic.  He was given some Valium, but he 
claimed the Valium did not calm him down.  He wanted 
something for headaches.  It was further noted on May 26, 
1971, that he wanted to see a psychiatrist.  Unfortunately, 
the report of any such visit is not of record.  What is of 
record is the report of medical history made in conjunction 
with his separation examination on June 2, 1971.  At that 
time, the Veteran referred to various complaints, including 
either having or having had frequent trouble sleeping, 
frequent or terrifying nightmares, depression and excessive 
worry, and nervous trouble of some sort.  There was a 
notation in the block for physician's summary and elaboration 
of all pertinent data, that "all complaints EPTS [existed 
prior to service] and not aggravated in service."  

The available post service records date back only to 2006.  

In view of the foregoing, and in order to give the Veteran 
every consideration, the matter is REMANDED to the RO for the 
following actions:  

1.  The Veteran should be contacted and 
asked to provide the names and addresses 
of any health care providers who treated 
him for psychiatric purposes in the years 
following service discharge.  Appropriate 
action should be taken to obtain and 
associate with the claims file any 
records identified.  

2.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in psychiatry for the purpose of 
determining whether the Veteran has a 
psychiatric disorder that is at least as 
likely as not related to his military 
service of two months.  The claims file 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review has been 
accomplished.  All appropriate testing, 
to include psychological testing, should 
be accomplished.  The examiner should 
then provide an opinion as to whether it 
is more likely than not (that is, 
probability greater than 50 percent), at 
least as likely as not (that is, 
probability of 50 percent), or less 
likely than not (that is, probability 
less than 50 percent) that the Veteran 
has a chronic psychiatric disability that 
had its origin in service or is in any 
way related to the Veteran's active 
service, to include by way of 
aggravation.  Any opinion expressed must 
be supported by a complete rationale.  If 
the examiner finds it impossible to 
provide the requested opinion without 
resort to speculation, he or she should 
so indicate and discuss why such an 
opinion cannot be provided.  

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought is not granted, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and be afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if otherwise in 
order, for further appellate review.  

The purpose of this REMAND is to ensure a complete record for 
appellate review and to assist the Veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
any final outcome warranted.  The Veteran is advised that 
failure to without good cause report for any scheduled 
examination could result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



